Case 3:19-cv-02441-D-BK Document 24 Filed 03/10/21                 Page 1 of 4 PageID 1412



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

GARY DON H.,                                  §
                                              §
                             Plaintiff,       §
                                              § Civil Action No. 3:19-CV-2441-D
VS.                                           §
                                              §
COMMISSIONER OF SOCIAL                        §
SECURITY ADMINISTRATION,                      §
                                              §
                             Defendant.       §

                                MEMORANDUM OPINION
                                    AND ORDER

       In this social security appeal, plaintiff’s attorney petitions the court for an award of

attorney’s fees and award of costs under the Equal Access to Justice Act (“EAJA”), 28

U.S.C. § 2412(d). The Commissioner opposes the fee application in part, contending that

it seeks reimbursement for time spent on purely clerical work. Concluding that the

Commissioner is partially correct, the court grants the petition in part and awards plaintiff

the sum of $5,548.02 in attorney’s fees and reimbursement of the $400 filing fee from the

Judgment Fund.1




       1
         Under § 205(a)(5) of the E-Government Act of 2002 and the definition of “written
opinion” adopted by the Judicial Conference of the United States, this is a “written opinion[]
issued by the court” because it “sets forth a reasoned explanation for [the] court’s decision.”
It has been written, however, primarily for the parties, to decide issues presented in this case,
and not for publication in an official reporter, and should be understood accordingly.
Case 3:19-cv-02441-D-BK Document 24 Filed 03/10/21                Page 2 of 4 PageID 1413



                                               I

       Plaintiff secured a judgment reversing and remanding the decision of the

Commissioner in this case. His attorney now applies for a fee award under the EAJA of

$5,618.02. This sum is based on an hourly rate of $200 for 4.60 hours of work performed

in 2019 and an hourly rate of $201.20 for 23.35 hours (21.95 hours in 2020 and 1.4 hours in

2021) of work performed in 2020 and 2021. Plaintiff’s attorney also requests reimbursement

of $400 in court costs. The Commissioner does not oppose the requested hourly rates but

does object to the payment of EAJA fees for .85 hours for tasks that he maintains were

clerical in nature and did not require the exercise of legal judgment or knowledge. The

Commissioner also points out that attorney’s fees under the EAJA are payable to the plaintiff,

not to his attorney. And he asks the court to clarify in its order that payment of $400 for the

filing fee is to be made from the Judgment Fund by the Department of the Treasury under 31

U.S.C. § 1304.2

       In his reply, plaintiff agrees that time entries on December 26, 2019 for receipt of the

electronic copy of the transcript (.10 hour) and on December 27, 2019 for downloading an

electronic copy of the transcript (.25 hours) are for purely clerical functions and should be

deducted from the itemization of attorney time spent in this matter. He maintains that these

time entries should instead be listed as clerical time, charged at a rate of $95.00 per hour.


       2
        Plaintiff states in his reply that he agrees that, under Astrue v. Ratliff, 560 U.S. 586
(2010), payment of EAJA fees is to the plaintiff, in the care of plaintiff’s counsel, and that
he “has no issue” with a statement that the Department of the Treasury is responsible for
reimbursing court costs. Reply 2.

                                             -2-
Case 3:19-cv-02441-D-BK Document 24 Filed 03/10/21                  Page 3 of 4 PageID 1414



                                                II

       “[C]ourts in this Circuit have held that counsel should not be awarded attorney’s fees

for clerical work that could easily be performed by support staff.” Harris v. Colvin, 2013

WL 2896880, at *5 (N.D. Tex. June 13, 2013) (Ramirez, J.) (citing cases), rec adopted, 2013

WL 2896880 (N.D. Tex. June 13, 2013) (Lynn, J.). Because plaintiff’s counsel admits that

the December 26, 2019 and December 27, 2019 time entries are for “purely clerical

functions,” he cannot recover attorney’s fees under the EAJA for these entries.

       Regarding the other time entries to which the Commissioner objects, plaintiff

contends that they are not for “purely clerical tasks.” He maintains that time spent

communicating via email with the referring attorney on April 6, 2020 and December 8, 2020

is not a clerical function because an “attorney has the right to anticipate that his inquiries will

be handled in a professional manner by his professional peer, not by a clerical employee.”

Reply 3. Plaintiff’s counsel contends that time spent determining when pleadings were due

and making calendar entries on December 24, 2019 and January 10, 2020 was not a “purely”

clerical function because calculating deadlines requires knowledge of the local rules and

most attorneys maintain their own personal calendars so that they can keep abreast of

important deadlines. The court agrees that the time entries for December 24, 2019, January

10, 2020, April 6, 2020, and December 8, 2020 do not reflect time spent on “purely clerical

tasks” and finds that they are recoverable.3


       3
       The court recognizes that, in another decision of this court, the judge stated that
“calendaring deadlines . . . are not compensable because they are clerical in nature.” Black

                                               -3-
Case 3:19-cv-02441-D-BK Document 24 Filed 03/10/21               Page 4 of 4 PageID 1415



                                         *     *    *

       Accordingly, plaintiff’s February 3, 2021 motion for fees under the EAJA is granted

to the extent that plaintiff is awarded the sum of $5,548.024 in attorney’s fees and

reimbursement of the $400 filing fee. Payment of $400 for the filing fee is to be made from

the Judgment Fund by the Department of the Treasury under 31 U.S.C. § 1304.

       SO ORDERED.

       March 10, 2021.



                                             _________________________________
                                             SIDNEY A. FITZWATER
                                             SENIOR JUDGE




v. SettlePou, P.C., 2014 WL 3534991, at *6 (N.D. Tex. July 17, 2014) (Kinkeade, J.)
(“[H]ours spent drafting cover letters to the court, calendaring deadlines, filing appearance
forms, ordering transcripts, reorganizing case materials, and filing notices of address change
are not compensable because they are clerical in nature.”). The court does not disagree that
some types of calendaring—for example, entry by a clerical worker of a deadline calculated
by someone else or under a straightforward, prescribed formula—can be clerical. But in
other instances time calculations may require an attorney’s knowledge and interpretation of
the national and local rules that regulate the computation of time. Ultimately, it is for the
judge addressing a fee application to determine whether the applicant has demonstrated that
calendaring a deadline was a service that required the knowledge and skill of an attorney
rather than merely clerical.
       4
        This amount represents the sum of 4.25 hours of work (4.6 hours – .35 hours)
performed in 2019 at an hourly rate of $200 (4.25 x $200 = $850), and 23.35 hours (21.95
hours in 2020 and 1.4 hours in 2021) of work performed in 2020 and 2021 at an hourly rate
of $201.20 (23.35 x $201.20 = $4,698.02).

                                              -4-
